 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    MICHAEL H. PONDER,                                      Case No. 2:18-cv-01604-APG-PAL
 8                                           Plaintiff,                     ORDER
              v.
 9                                                                (Mot. WD Atty – ECF No. 5)
      HANS-PETER WILD,
10
                                           Defendant.
11

12           This matter is before the court on attorney Donna DiMaggio’s Motion to Withdraw as
13   Counsel of Record for Plaintiff (ECF No. 5). The motion represents that counsel has had a
14   breakdown in communication regarding how best to proceed in the litigation making ongoing
15   representation unreasonable and impossible. Ms. DiMaggio therefore seeks leave to withdraw as
16   counsel of record. On information and belief counsel believes plaintiff retained another law firm
17   to effectuate service of summons and complaint. Counsel notified plaintiff of the firm’s intent to
18   file this motion via email and certified mail on September 13, 2018.
19           The deadline for service of the summons and complaint in this matter is November 26,
20   2018.
21           Having reviewed and considered the matter, and for good cause shown,
22           IT IS ORDERED:
23           1.     Ms. DiMaggio’s Motion to Withdraw (ECF No. 5) is GRANTED.
24           2.     The plaintiff shall have until November 5, 2018 in which to retain substitute
25                  counsel who shall make an appearance in accordance with the requirements of the
26                  Local Rules of Practice or shall file a notice with the court that he will be appearing
27                  in this matter pro se, that is, representing himself.
28
                                                          1
 1   3.    Plaintiff=s failure to timely comply with this order by either obtaining substitute

 2         counsel or filing a notice that he will be appearing in this matter pro se may result

 3         in the imposition of sanctions, which may include a recommendation to the District

 4         Judge that plaintiff=s complaint be dismissed for failure to prosecute. See Fed. R.

 5         Civ. P. 41(b).

 6   4.    The Clerk of the Court shall serve the plaintiff with a copy of this order at his last

 7         known address:

 8         Michael H. Ponder
           4045 S. Buffalo Dr., Ste. A101-283
 9         Las Vegas, Nevada 89147
10   DATED this 5th day of October 2018.
11

12
                                                  PEGGY A. LEEN
13                                                UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
